Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 11, 13, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “1 nJ to 200 nJ”, and the claim also recites “in particular not more than 100 nJ” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 is rejected under substantially the same basis as claim 3 above.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “less than or equal to 3 µm”, and the claim also recites “in particular less than or equal to 2 µm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “wherein the contact surface is concavely curved”, and the claim also recites “in particular has a radius of curvature of not more than 50 mm, preferably not more than 20 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 is rejected under substantially the same basis as claim 9 above.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “with a diameter of ≥ 3 mm”, and the claim also recites “in particular of ≥ 6 mm and particularly preferably of ≥ 7 mm.” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites the limitation "the maximum diameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted in line with instant claim 8’s recitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-5, 7-11, 13-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10893979 in view of Vogler (US 20150025510 A1; PCT filed 1/19/2013; cited in IDS).
Regarding claim 1, U.S. Patent No. 10893979 claim 1 recites all the elements except for a pulse picker. However, Vogler teaches in the same field of endeavor (Abstract) a pulse picker ([0016]). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of U.S. Patent No. 10893979 to include this feature as taught by Vogler because this enables choosing a desired frequency ([0016]).
Claim 2 is not patentably distinct from modified U.S. Patent No. 10893979 claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 3 is not patentably distinct from modified U.S. Patent No. 10893979 claims 1-4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 4 is not patentably distinct from modified U.S. Patent No. 10893979 claims 1-4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 5 is not patentably distinct from modified U.S. Patent No. 10893979 claim 1.
Claim 7 is not patentably distinct from modified U.S. Patent No. 10893979 claim 1.
Claim 8 is not patentably distinct from modified U.S. Patent No. 10893979 claim 5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 9 is not patentably distinct from modified U.S. Patent No. 10893979 claim 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 10 is not patentably distinct from modified U.S. Patent No. 10893979 claim 7.
Claim 11 is not patentably distinct from modified U.S. Patent No. 10893979 claim 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Regarding claim 13, U.S. Patent No. 10893979 claim 9 recites all the elements except for “selecting some laser radiation pulses of the raw train to provide a modified train of laser radiation pulses adapted to separate layers of material within the eye, the modified train having a pulse frequency reduced over the raw pulse frequency”. However, Vogler teaches in the same field of endeavor (Abstract) this feature ([0016]). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of U.S. Patent No. 10893979 to include this feature as taught by Vogler because this enables choosing a desired frequency ([0016]).
Claim 14 is not patentably distinct from modified U.S. Patent No. 10893979 claim 9. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 15 is not patentably distinct from modified U.S. Patent No. 10893979 claims 9-12. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 16 is not patentably distinct from modified U.S. Patent No. 10893979 claims 9-12. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 17 is not patentably distinct from modified U.S. Patent No. 10893979 claim 9. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 18 is not patentably distinct from modified U.S. Patent No. 10893979 claim 9.
Claim 19 is not patentably distinct from modified U.S. Patent No. 10893979 claims 9, 13. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 20 is not patentably distinct from modified U.S. Patent No. 10893979 claim 14. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 6, 12, 13 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Vogler (US 20150025510 A1; PCT filed 1/19/2013; cited in IDS).
Regarding claim 1, Vogler teaches a device for generating a cut in the interior of an eye ([0001]; [0005]), the device comprising: 
a laser beam source that is designed to emit a raw train of laser radiation pulses having a raw pulse frequency of at least 1.2 MHz ([0011]) and a wavelength which penetrates a cornea of the eye ([0005]), 
wherein each laser radiation pulse of the raw train is adapted to separate layers of material within the eye ([0005]); 
a pulse picker which selects some laser radiation pulses of the raw train to provide a modified train of laser radiation pulses adapted to separate layers of material within the eye, the modified train having a pulse frequency reduced over the raw pulse frequency ([0016]); 
beam optics which bundle the laser radiation pulses into a focus located in the eye ([0005]; [0013]; [0046]), and 
a beam scanner which shifts the focus in the eye along a path to generate the cut by the modified train of laser radiation pulses emitted while the focus is shifted along the path ([0046]); and 
a processor, which is connected with the beam scanner and the pulse picker and is designed to control the beam scanner by specifying the path and thus defining location and extension of the cut ([0047]).
Claim 13 is rejected under substantially the same basis as claim 1 above since it is related as process of use.
Regarding claim 6, Vogler teaches wherein the laser beam source is designed to emit the laser radiation pulses having a wavelength of 300 nm to 400 nm ([0050]).
Regarding claim 12, Vogler teaches wherein the beam optics comprise an optical field and the beam scanner shifts the focus within the optical field while the optical field is resting in the eye (Fig. 1; [0005]; [0046]-[0047]; [0049]; it is inherent that beam optics would have an optical field and the reference teaches shifting the focus within the eye in order to achieve the desired laser cuts). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-5, 7-8, 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogler as applied to claims 1, 13 above.
Regarding claim 2, Vogler teaches overlapping ranges for wherein the raw pulse frequency is not more than 10 MHz ([0011]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 14 is rejected under substantially the same basis as claim 2 above since it is related as process of use.
Regarding claim 3, Vogler teaches overlapping ranges for wherein the laser beam source is designed to emit the laser radiation pulses having a pulse energy of 1 nJ to 200 nJ, in particular not more than 100 nJ ([0011]; [0039]; [0045]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Claim 15 is rejected under substantially the same basis as claim 2 above since it is related as process of use.
Regarding claim 4, Vogler teaches overlapping ranges for wherein the laser beam source is designed to emit the laser radiation pulses having a pulse energy of 10 nJ or more ([0011]; [0039]; [0045]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Regarding claim 5, Vogler teaches overlapping ranges for wherein the laser beam source is designed to emit the laser radiation pulses having a wavelength of 1030 nm to 1060 nm ([0005]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Regarding claim 7, Vogler teaches range that touches/overlaps the recited wherein the laser beam source is designed to emit the laser radiation pulses having a pulse length of less than 1 ps ([0061] between 1 ps and 500 ps”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); MPEP 2144.05.
Claim 18 is rejected under substantially the same basis as claim 7 above since it is related as process of use.
Regarding claim 8, Vogler teaches overlapping ranges for wherein the focus has a maximum diameter of less than or equal to 3 µm, in particular less than or equal to 2 µm ([0049]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Regarding claim 16, Vogler teaches overlapping ranges for wherein the laser radiation pulses have a pulse energy of 10 nJ to 80 nJ ([0011]; [0039]; [0045]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Regarding claim 17, Vogler teaches overlapping ranges for wherein the wavelength is between 1030 nm to 1060 nm ([0005]) or between 300 nm to 400 nm ([0050]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Regarding claim 19, Vogler teaches overlapping ranges for wherein the maximum diameter is less than or equal to 2 µm ([0049]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
 
Claim(s) 9, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogler as applied to claims 1, 13 above, in view of Bissmann (US 20110251601 A1; 10/13/2011; cited in IDS).
Regarding claim 9, Vogler does not teach a contact lens comprising a contact surface for placing on the cornea, wherein the contact surface is concavely curved, in particular has a radius of curvature of not more than 50 mm, preferably not more than 20 mm. However, Bissmann teaches a laser system for refractive correction of the eye with "femtosecond lenticle extraction" which is in the same field of endeavor ([0007] "necessary for a refractive correction, through multiple incisions for the preparation of a lenticle"; [0008] "during keratoplasty (refractive correction, transplant)"; [0020] "a keratoplasty with great accuracy is possible"). The Examiner notes that "keratoplasty" as defined by Bissmann in [0008] is taken to include refractive correction which includes cutting a lenticle. Bissman teaches a contact lens for placing on the cornea ([0066] “contact glass can exhibit a spherical, planar, eye-curved, or any other surface rotationally symmetric around the optical axis"). Bissman does not teach wherein a contact surface of the contact lens to be placed on the front surface of the cornea has a radius of curvature of not more than 50 mm. The contact glass of Bissman is utilized to immobilize the eye during surgery and can shape the eye for greater surgical accuracy ([0016]-[0017]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the instant claim's range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Vogler to include a contact lens for placing on the cornea, wherein a contact surface of the contact lens to be placed on the front surface of the cornea has a radius of curvature of not more than 50 mm since the contact glass of Bissman is utilized to immobilize the eye during surgery and can shape the eye for greater surgical accuracy ([0016]-[0017]).
Claim 20 is rejected under substantially the same basis as claim 9 above since it is related as process of use.

Claim(s) 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogler as applied to claim 1 above, in view of Dobschal (US 20070179478 A1; 8/2/2007; cited in IDS).
Regarding claim 10, Vogler does not teach wherein the beam optics comprise an objective with a numerical aperture of at least 0.33. Note that Vogler does teach general conditions of how a numerical aperture effects the end result ([0040]). However, Dobschal teaches a laser eye surgical system which is in the same field of endeavor (Fig. 1) in which a numerical aperture of 0.37 is utilized ([0021]). Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Vogler to include this feature as taught by Dobschal because this allows for large processing fields without the need for planar geometries ([0008]-[0009]).
Regarding claim 11, Vogler does not teach wherein the beam optics comprise an optical field with a diameter of ≥ 3 mm, in particular of ≥ 6 mm and particularly preferably of ≥ 7 mm. However, Dobschal teaches a laser eye surgical system which is in the same field of endeavor (Fig. 1) in which an image field with a diameter of 11 mm is utilized ([0021]) which meets the claim limitation. Thus it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Vogler and Bendett to include the beam optics have an optical field with a diameter of ≥ 3 mm as taught by Dobschal because this enables greater beam angle deflection in the device ([0020]) for use of laser on the cornea with large processing fields without the need for planar geometries ([0008]-[0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792